DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 12, filed 6/7/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tao et al. Time-Oriented Question Answering from Clinical Narratives Using Semantic-Web Techniques. LNCS 6497, 2010, pp. 241-256.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Au. US patent application 2003/0130976 [herein “Au”], in view of Dillard et al. US patent 8,554,701 [herein Dillard”], and further in view of Tao et al. Time-Oriented Question Answering from Clinical Narratives Using Semantic-Web Techniques. LNCS 6497, 2010, pp. 241-256 [herein “Tao”].
Claim 1 recites “A method for execution by a computing device, the method comprises: selecting an entigen group from a knowledge database, wherein the entigen group is a most likely meaning of a phrase of a string of words, wherein an entigen of the entigen group corresponds to a selected identigen from a set of identigens regarding a word of the string of words,”
Au uses a semantic network (i.e., knowledge database) to automatically disambiguate a contextual meaning of a natural language input stream of symbols (i.e., phrase). Au’s semantic network has 3 types of nodes: (i) symbol nodes representing symbols in input, (ii) meaning nodes, and (iii) context nodes; and nodes are connected by semantic links, e.g., a symbol node connected to its meaning node(s) (i.e., identigen) [0018]. In particular, the input is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of symbols (Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to the input symbol nodes (i.e., entigens) are chosen to collectively represent the most likely meaning of the input (i.e., entigen group) [0018].
Claim 1 further recites “wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with the set of identigens represents a different meaning of the word of the string of words,”
Au’s semantic network has 3 types of nodes: (i) symbol nodes (i.e., instance identifiers) representing symbols in input, (ii) meaning nodes (i.e., meaning identifiers), and (iii) context Au: [0018]).
Au does not disclose the limitation that each identigen includes a “time reference”; however, Tao teaches a semantic web ontology to model temporal objects and properties (i.e., time reference) in clinical narratives, such as time period, phase, interval, and instant (Tao: fig. 1; sec. 3, para. 1).
Claim 1 further recites “wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of the selected identigen associated with the entigen group,”
Au’s semantic network contains symbol nodes for natural language symbols (i.e., independent of language), and meaning nodes that capture the meaning (i.e., conceivable and perceivable thing in space and time) of natural language symbols (Au: [0018]).
Au does not disclose the limitation that each entigen corresponds to a “time reference”; however, Tao teaches a semantic web ontology to model temporal objects and properties – nodes and semantic links – in clinical narratives (Tao: fig. 1; sec. 3, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Tao. One having ordinary skill in the art would have found motivation to incorporate Tao’s temporal ontology in Au’s semantic network as context nodes and semantic links to capture the temporal dimension of query meaning.

Using Au’s semantic network of nodes and semantic links (i.e., records), meaning nodes that are semantically closest to the input symbol nodes are chosen to collectively represent the first most likely meaning (i.e., connected meaning) of the input [0018].
Claim 1 further recites “wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens in accordance with identigen pairing rules;”
Au’s semantic network has 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of input symbols (Au: [0018]). In particular, the input is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of symbols, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the input (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to symbol nodes in the input are chosen (i.e., favored) to represent the input meaning (Au: [0018]).
Claim 1 further recites “identifying other entigen groups of alternate phrases having the most likely meaning from the knowledge database, wherein the alternate phrases are different permutations of the string of words;”
Au’s system takes a natural language input stream of symbols, and automatically disambiguates a contextual meaning (i.e., entigen group) for it [0018]. The system can be repeatedly applied to multiple natural language input streams of symbols (i.e., permutations of the string of words) [0018].
Claim 1 further recites “determining a dominant digital representation of a human reaction of the other entigen groups; and generating a digital representation of a human reaction for the entigen group based on the dominant digital representation of a human reaction.”
Au does not disclose this limitation; however, Dillard teaches a method to determine sentence-level sentiments expressed in customer reviews. The method generates the sentiment (i.e., digital representation of a human reaction) expressed in a sentence/phrase (i.e., entigen group) (Dillard: 4:66-5:19). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Tao and Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Au’s method to extract fine-grained sentiment semantics, in addition to word and Tao’s temporal semantics in the context of enclosing phrases.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1 further comprises at least one of: outputting the digital representation of a human reaction to a requesting entity; and updating the entigen group using the digital representation of a human reaction to produce an updated entigen group for storage in the knowledge database.”
Au teaches claim 1, but does not disclose this claim; however, Dillard stores the most representative extracted quote sentences for later presentation to customers (Dillard: 10:11-18), together with corresponding sentiment indicators (Dillard: 10:44-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to expand Au’s semantic network with the sentiment indicators of sentences from Dillard to capture richer semantics.
	Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the selecting the entigen group from the knowledge database comprises at least one of: initiating a search of the knowledge database to identify the entigen group when a search timeframe has expired; receiving a digital representation of a human reaction identification request from a requesting entity; detecting that the entigen group does not include the digital representation of a human reaction; and detecting that the entigen group includes an incorrect digital representation of a human reaction.”
Au teaches claim 1, but does not disclose the limitation “detecting that the entigen group does not include the digital representation of a human reaction”; however, Dillard determines (i.e., detects) sentiment expressed in a sentence (i.e., entigen group) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to expand Au’s semantic network with various types of sentiment indicators of sentences from Dillard to capture richer semantics.
	Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

4.	Claim 4 recites “The method of claim 1, wherein the identifying the other entigen groups of alternate phrases having the most likely meaning from the knowledge database comprises at least one of: matching the entigen group to a first entigen group of the other entigen groups when at least some words of the string of words of the phrase are included in words of a first permutation of the string of words of a first permutation of the phrase of the first entigen group; detecting that the first entigen group is associated with a first digital representation of a human reaction; matching the entigen group to a second entigen group of the other entigen groups when at least some entigens of the entigen group are included in the second entigen group; and detecting that the second entigen group is associated with a second digital representation of a human reaction.”
Au’s system takes a natural language input stream of symbols, and automatically disambiguates a contextual meaning (i.e., entigen group) for it [0018]. The system can be repeatedly applied to multiple natural language input streams of symbols (i.e., permutations of the string of words) [0018]. According to the Merriam-Webster dictionary, a permutation is an ordered arrangement of a set of objects (i.e., words). In other words, a permutation of a phrase includes the same set of words (i.e., at least some words of the phrase).
Claims 10 and 16 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1, wherein the determining the dominant digital representation of a human reaction of the other entigen groups comprises: determining a corresponding digital representation of a human reaction of at least some of the other entigen groups to produce a plurality of digital representations of human reactions; and determining the dominant digital representation of a human reaction based on a majority of the plurality of digital representations of human reactions.”
Au teaches claim 1, but does not disclose this claim; however, Dillard generates the sentiment expressed in each sentence in a collection of sentences (i.e., entigen groups) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Au’s method to extract fine-grained sentence-level sentiment semantics, and to resolve conflicting sentiment signals by determining the dominant sentiment.
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 1, wherein the generating the digital representation of a human reaction for the entigen group based on the dominant digital representation of a human reaction comprises at least one of: establishing the digital representation of a human reaction to include the dominant digital representation of a human reaction; and establishing the digital representation of a human reaction to include the dominant digital representation of a human reaction and at least one other digital representation of a human reaction of a plurality of digital representations of human reactions associated with the other entigen groups.”
Au teaches claim 1, but does not disclose this claim; however, Dillard generates (i.e., establishes) the sentiment expressed in each sentence in a collection of sentences (i.e., entigen groups) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Au’s method to extract fine-grained sentence-level sentiment semantics, and to resolve conflicting sentiment signals by determining the dominant sentiment.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163